Citation Nr: 9913616	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the left distal fibula with degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from 1978 to 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared at a hearing before the 
undersigned Member of the Board in April 1999.


REMAND

According to the records on file, the VA conducted the 
veteran's last disability compensation examination in March 
1996.  During his personal appearance in April 1999 the 
veteran testified that he has been receiving regular 
treatment at a private clinic for his service-connected 
disability.  In his VA Form 9 the veteran also specifically 
named some of his private treating physicians.  While some VA 
medical records dated after March 1996 are on file, it does 
not appear that the records of all the private treatment have 
been obtained.  Furthermore, it is noted that during his 
personal hearing the veteran indicated that he was scheduled 
to go back to the VA clinic some time after the hearing.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

 The United States Court of Appeals for Veterans Claims 
(Court) has rendered decisions affecting how the range of 
joint motion is measured and reported.  


Specifically, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  The Court determined 
that 38 C.F.R. § 4.40 precisely refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Further, section 4.40 provides that "[i]t is essential that 
the [rating] examination . . . adequately portray the . . . 
functional loss."  (Emphasis by Court).  The examiner should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  DeLuca, at 205. 

Since consideration may also be given to assigning ratings 
based on functional limitations due to pain (See 38 C.F.R. 
§§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it 
is determined that another medical examination of the 
veteran's disability is needed in this case.  This will 
permit evaluation of the severity of the service-connected 
disorder on both a schedular basis and an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), without prejudice to the 
veteran.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
the case is REMANDED to the RO for the following development:


1.  The veteran should be requested to 
provide a list with the dates and 
locations of any treatment received for 
his service-connected disability after 
the last VA examination of March 1996.  
The RO should make arrangements to obtain 
all records from the sources listed by 
the veteran. The Board is particularly 


interested in the records of all private 
treatment afforded to the veteran.  The 
RO should also make sure that the records 
of any VA treatment afforded to the 
veteran are also obtained.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the veteran for a 
comprehensive VA examination limited to 
determine the current extent and severity 
of his service-connected residuals of 
fracture of the left distal fibula with 
degenerative changes.  The entire claims 
folder, a copy of this remand, and a copy 
of all the applicable rating criteria 
must be made available to, and reviewed 
by the examiner prior to the examination.  
All diagnostic tests and studies deemed 
necessary by the examiner to include x-
rays should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present and the 
examiner should provide complete 
rationale for all conclusions reached.  
Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, 


muscle spasm, ankylosis, dislocation, 
locking of the joint, loose motion, 
crepitus, deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should specifically address the 
functional impairment caused by the 
veteran's disability in correlation with 
the applicable criteria set forth in the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  The examiner 
should provide a description of the 
effect of any pain on the function and 
movement of the veteran's ankle.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
See 38 C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported by 
adequate pathology).  See also Arnesen v. 
Brown, 8 Vet.App. 432 (1995).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
ankle.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.   
See Littke v. Derwinski, 1 Vet.App. 90 
(1990). 

3.  Following completion of the above, 
the RO should ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the 
examination report fails to comply with 
the instructions noted above or to 
adequately respond to the specific 
opinions 


requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration of all the evidence of 
record and within the analytical 
framework provided by the Court in 
DeLuca, supra.  In so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for the veteran's 
disability, to include separate rating 
for any additional functional loss caused 
by pain, etc.  The RO's should also 
consider whether referral for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted.

5.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).   He is further advised 
that his failure to cooperate in the 
development of his claims may result in 
adverse action.

Subsequently, the veteran should be provided with a 
supplemental statement of the case and afforded a reasonable 
period of time in which to respond.  Thereafter, and in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review, if in order.   The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






